                                          Case 3:19-cv-05678-TSH Document 37 Filed 04/27/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRUCE DOYLE,                                      Case No. 19-cv-05678 (TSH)
                                   8                     Plaintiff,
                                                                                           ORDER RE: ADMINISTRATIVE
                                   9               v.                                      MOTIONS TO FILE UNDER SEAL
                                  10     GALDERMA, INC.,                                   Re: Dkt. Nos. 25, 27, 28, 30, 31
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two Administrative Motions to File Under Seal pursuant to Local
                                  14   Rules 79-5 and 7-11:
                                  15          (1) Defendant Galderma Laboratories, L.P.’s (“Galderma”) February 4, 2021
                                  16   Administrative Motion to File Under Seal (“Galderma’s Motion to Seal”), ECF No. 25, documents
                                  17   that it filed in connection with its pending Motion for Summary Judgment, or, in the Alternative,
                                  18   Partial Summary Adjudication (“Summary Judgment Motion”), ECF No. 26; and
                                  19          (2) Plaintiff Bruce Doyle’s February 18, 2021 Administrative Motion to File Under Seal
                                  20   (“Doyle’s Motion to Seal”), ECF No. 28, which is actually a motion to permit Doyle to file
                                  21   documents not under seal in order to support his Opposition to Galderma’s Summary Judgment
                                  22   Motion, ECF No. 29.
                                  23          A.        Galderma’s Motion to Seal
                                  24          In Galderma’s Motion to Seal, it seeks to file under seal materials it believes contain
                                  25   private information of non-parties and its own confidential and proprietary business information.
                                  26          i. Flores Declaration
                                  27          Galderma asserts that Exhibits C, G, and H to the Declaration of Edith Flores filed in
                                  28   support of Defendant’s Motion For Summary Judgment (“Flores Declaration”), ECF No. 26,
                                          Case 3:19-cv-05678-TSH Document 37 Filed 04/27/21 Page 2 of 4




                                   1   contain private performance-management and personnel records of third parties who are not

                                   2   participants in this lawsuit and that Exhibits C, D, and F to the Declaration of Ken Curley filed in

                                   3   support of Defendant’s Motion For Summary Judgment (“Curley Declaration”), ECF No. 26,

                                   4   contains Galderma’s confidential and proprietary business information.

                                   5          With respect to the Flores Declaration, Galderma asserts that Exhibits C, G, and H contain

                                   6   private performance-management and personnel records of third parties who are not participants in

                                   7   this lawsuit. Though much discussion of privacy rights of nonparties centers around discovery

                                   8   disputes, the California Constitution expressly grants Californians a right of privacy. Cal. Const.,

                                   9   art. I, § 1. “Protection of informational privacy is the provision’s central concern.” Board of

                                  10   Registered Nursing v. Superior Court of Orange County, 59 Cal. App. 5th 1011, 1039, review

                                  11   denied April 21, 2021.

                                  12          Exhibit C to the Flores Declaration is a Performance Improvement Plan detailing
Northern District of California
 United States District Court




                                  13   performance shortcomings and criticism of a Galderma employee who is not a party to this

                                  14   lawsuit. Upon examination of this exhibit, it contains information which, if known about the

                                  15   employee, could harm him as it may reflect badly on him for future employment. This document

                                  16   could not be easily redacted, as it contains information, including dates and locations of work-

                                  17   related activities, throughout it that could serve to identify him. Contrast Foltz v. State Farm Mut.

                                  18   Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir. 2003) (“Simply redacting the identifying information

                                  19   of third parties ... and disclosing the remaining information would not injure third parties but

                                  20   would reveal only [the defendant's] actions in processing personal injury claims.”). The

                                  21   constitutionally-protected privacy interests of this employee present compelling reasons to justify

                                  22   a sealing order. The Court thus finds that the public’s interest in accessing this document is

                                  23   outweighed by the privacy interests of the third-party employee. Accordingly, Galderma’s Motion

                                  24   to Seal is GRANTED with respect to Exhibit C.

                                  25          Exhibits G and H are Separation Letters discussing the termination of former Galderma

                                  26   employees who are not parties to this lawsuit. As in Foltz, “We do not see how the presence of a

                                  27   small number of third-party . . . personnel records that can be redacted with minimal effort

                                  28   constitutes ‘good cause,’ let alone a compelling reason, for this protective order to overcome the
                                                                                         2
                                          Case 3:19-cv-05678-TSH Document 37 Filed 04/27/21 Page 3 of 4




                                   1   strong presumption in favor of public access.” Foltz, 331 F.3d at 1137. These documents have

                                   2   already been partially redacted to remove some personally identifiable information and can easily

                                   3   be further redacted. Accordingly, Galderma’s Motion to Seal is DENIED with respect to Exhibits

                                   4   G and H. Galderma is ORDERED to REDACT the names, dates of separation, and end dates of

                                   5   insurance coverage contained in Exhibits G and H and to file the redacted versions in the public

                                   6   record no later than April 28, 2021.

                                   7          ii. Curley Declaration

                                   8          With respect to the Curley Declaration, Galderma asserts that Exhibits C, D, and F contain

                                   9   Galderma’s confidential and proprietary business information, including confidential, proprietary,

                                  10   and strategic budgeting, sales, and marketing information. Galderma argues that “Potential

                                  11   wrongdoers who view this information would have unfair access to Galderma’s protected, trade

                                  12   secret information. Production of this trade secret information, would be detrimental to
Northern District of California
 United States District Court




                                  13   Defendant.” Galderma’s Motion to Seal, pp. 4-5.

                                  14          Exhibit C to the Curley Declaration is a January 2019 email discussing Galderma’s

                                  15   regional extended selling budgets and allocation thereof. Exhibit D is a December 2018 email

                                  16   discussing Galderma’s regional sales and marketing programming allocations. Exhibit F is an

                                  17   April 2019 report detailing the confidential sales targets and sales results for all sales professionals

                                  18   in Galderma’s prescription business sales organization for the first quarter of 2019. Galderma

                                  19   claims these contain confidential, proprietary and strategic information about sales and marketing

                                  20   related to Galderma’s prescription business sales organization. The Court agrees. Galderma’s

                                  21   motion to seal is GRANTED as to Exhibits C, D and F.

                                  22          B.      Doyle’s Motion to Seal

                                  23          In his Motion to Seal, Doyle requests the Court to order that certain documents may be

                                  24   filed in the public record. Doyle contends the following documents should not be filed under seal:

                                  25   Exhibits 1 and 2 to the Declaration of Ian Doyle In Support of Doyle’s Opposition to Galderma’s

                                  26   Motion for Summary Judgment (“Doyle Declaration”), and Exhibits 1-7 to the Declaration of

                                  27   Counsel Robert Wallace In Support of Doyle’s Opposition to Galderma’s Motion for Summary

                                  28   Judgment (“Wallace Declaration”).
                                                                                          3
                                          Case 3:19-cv-05678-TSH Document 37 Filed 04/27/21 Page 4 of 4




                                   1          The crux of Doyle’s argument is that if the personally identifying information in these

                                   2   documents is not made public it will hamper his ability to prove his claims of age discrimination.

                                   3   He appears to be under the misapprehension that filing a document under seal means the evidence

                                   4   won’t be considered by the Court in ruling on the Summary Judgment Motion. This, of course, is

                                   5   untrue. He also argues that sealing these documents would “defeat[] the purpose of providing

                                   6   public access to civil rights actions such as this.” Doyle’s Motion to Seal, p. 4. The Court agrees

                                   7   as to some of these documents and disagrees as to others.

                                   8          i.      Doyle Declaration

                                   9          Exhibits 1 and 2 to the Doyle Declaration consist, respectively, of “a chronological

                                  10   sampling of some of the awards, raises, and bonuses I received during the course of [Doyle’s]

                                  11   career” (Doyle Decl., ¶ 2) and Doyle’s 2018 Performance Review. Doyle himself requests that his

                                  12   own documents be filed publicly and Galderma does not object. Accordingly, Doyle’s Motion is
Northern District of California
 United States District Court




                                  13   GRANTED with respect to Exhibits 1 and 2. Doyle is ORDERED to file these documents in the

                                  14   public record no later than April 28, 2021.

                                  15          ii.     Wallace Declaration

                                  16          Galderma objects to the public filing of Exhibits 1-4 to the Wallace Declaration because

                                  17   they contain Galderma’s confidential and proprietary business information and to the public filing

                                  18   of Exhibits 5-7 because they contain the full birthdates of third parties. The Court agrees on both

                                  19   counts. The Court ORDERS that these Exhibits remain under seal and ORDERS Doyle to file

                                  20   public versions of Exhibits 5-7 by April 28, 2021, with the month and date of an individual’s

                                  21   birthdate redacted.

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: April 27, 2021
                                  25

                                  26                                                                THOMAS S. HIXSON
                                                                                                    United States Magistrate Judge
                                  27

                                  28
                                                                                        4
